         Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           EASTER DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRENZETTA WILSON, et al.                                                            PLAINTIFFS

v.                               Case No. 4:20-cv-00152-KGB

SANTANDER CONSUMER USA, INC.                                                        DEFENDANT

                                             ORDER

       Before the Court is the parties’ stipulated protective order (Dkt. No. 39). For good cause

shown, the Court enters the parties’ stipulated protective order (Id.). Pursuant to the Court’s

authority under Federal Rule of Civil Procedure 26(c), it is hereby ordered that:

       1.       Scope. All documents produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning confidential information as set forth below. The Order is subject to the Local Rules of

this District and the Federal Rules of Civil Procedure on matters of procedure and calculation of

time periods.

       2.       Form and Timing of Designation.          A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL” on the document in a manner that will not interfere with the legibility of the

document and that will permit complete removal of the CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER designation. Documents shall be designated CONFIDENTIAL prior to

or at the time of the production or disclosure of the documents. When electronically stored

information is produced which itself cannot be marked with the designation CONFIDENTIAL,
        Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 2 of 12




the physical media on which such electronically stored information is or the file name of the

electronically stored information produced shall be marked with the applicable designation. The

party receiving such electronically stored information shall then be responsible for labeling any

copies that it creates thereof, whether electronic or paper, with the applicable designation. By

written stipulation the parties may agree temporarily to designate original documents that are

produced for inspection CONFIDENTIAL, even though the original documents being produced

have not themselves been so labeled. All information learned in the course of such an inspection

shall be protected in accordance with the stipulated designation. The copies of documents that are

selected for copying during such an inspection shall be marked CONFIDENTIAL, as required

under this Order and thereafter the copies shall be subject to protection under this Order in

accordance with their designation. The designation “CONFIDENTIAL” does not mean that the

document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL. Any party may

designate documents as CONFIDENTIAL upon making a good faith determination that the

documents contain information protected from disclosure by statute or that should be protected

from disclosure as confidential personal information, medical or psychiatric information, trade

secrets, personnel records, or such other sensitive commercial information that is not publicly

available. Public records and other information or documents that are publicly available may not

be designated as CONFIDENTIAL.

       4.      Depositions. Oral or transcribed testimony may be designated by any party or

third party as CONFIDENTIAL either by an oral statement on the record during the deposition, or




                                                2
        Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 3 of 12




by providing written notice to all other parties and the court reporter within thirty (30) days

following the deposition, hearing, or other proceeding. The following procedures shall apply:

              a.      Unless designated earlier as CONFIDENTIAL (whether through written

                      notice or an oral statement on the record during the deposition, hearing, or

                      other procedure), all transcripts in this action shall be treated as

                      CONFIDENTIAL in their entirety until thirty (30) days following receipt

                      of the final transcript, which period may be extended by agreement of the

                      parties. During this thirty (30) day period, no such transcript shall be

                      disclosed to any individual other than the parties listed in section 6 below

                      and the deponent, and no individual attending such deposition, hearing, or

                      other proceeding shall disclose the content of that deposition, hearing, or

                      other proceeding to any individual other than those described in section 5

                      below during said thirty (30) days.

              b.      If within that thirty (30) day period a party or non-party designates the

                      transcript or portions of the transcript CONFIDENTIAL by providing

                      written notice to the other parties and the court reporter, then that

                      designation shall control.

              c.      Upon being informed that certain portions of a deposition, hearing, or other

                      proceeding are to be designated as CONFIDENTIAL, all parties shall

                      immediately cause each copy of the transcript in its possession, custody, or

                      control to be appropriately marked and limit disclosure of that transcript in

                      accordance with this Protective Order.




                                                   3
           Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 4 of 12




               d.     The use of material produced and marked as CONFIDENTIAL only as an

                      exhibit in a deposition, hearing, or other proceeding shall in no way affect

                      that material’s designation.

       5.      Protection of Confidential Material.

               a.     General Protections. Documents designated CONFIDENTIAL under this

                      Order shall not be used or disclosed by the parties, counsel for the parties

                      or any other persons identified in ¶ 5(b) for any purpose whatsoever other

                      than to prepare for and to conduct discovery and trial in this action,

                      including any appeal thereof.

               b.     Limited Third-Party Disclosures. The parties and counsel for the parties

                      shall not disclose or permit the disclosure of any CONFIDENTIAL

                      documents to any third person or entity except as set forth in subparagraphs

                      (1)-(5). Subject to these requirements, the following categories of persons

                      may be allowed to review documents that have been designated

                      CONFIDENTIAL:

                      (1)     Counsel. Counsel for the parties and employees and agents of

                              counsel who have responsibility for the preparation and trial of the

                              action;

                      (2)     Parties. Parties and employees of a party to this Order.1



       1
            NOTE: If the CONFIDENTIAL documents contain highly sensitive trade secrets or
other highly sensitive competitive or confidential information and disclosure to another party
would result in demonstrable harm to the disclosing party, then the parties may stipulate or move
for the establishment of an additional category of protection that prohibits disclosure of such
documents or information to category (2) or that limits disclosure only to specifically designated
in-house counsel or party representative(s) whose assistance is reasonably necessary to the conduct
of the litigation and who agree to be bound by the terms of the order.

                                                4
Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 5 of 12




          (3)    Court Reporters and Recorders. Court reporters and recorders

                 engaged for depositions;

          (4)    Consultants,      Investigators     and     Experts.     Consultants,

                 investigators, or experts (hereinafter referred to collectively as

                 “experts”) employed by the parties or counsel for the parties to assist

                 in the preparation and trial of this action or proceeding, but only

                 after such persons have completed the certification contained in

                 Attachment A, Acknowledgment of Understanding and Agreement

                 to Be Bound; and

          (5)    Others by Consent. Other persons only by written consent of the

                 producing party or upon order of the Court and on such conditions

                 as may be agreed or ordered. All such persons shall execute the

                 certification contained in Attachment A, Acknowledgment of

                 Understanding and Agreement to Be Bound.

    c.    Control of Documents. Counsel for the parties shall take reasonable and

          appropriate measures to prevent unauthorized disclosure of documents

          designated as CONFIDENTIAL pursuant to the terms of this Order.

          Counsel shall maintain the originals of the forms signed by persons

          acknowledging their obligations under this Order for a period of 1 year after

          dismissal of the action, the entry of final judgment and/or the conclusion of

          any appeals arising therefrom.

    d.    Copies. Prior to production to another party, all copies, electronic images,

          duplicates, extracts, summaries or descriptions (hereinafter referred to



                                    5
         Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 6 of 12




                      collectively as “copies”) of documents designated as CONFIDENTIAL

                      under this Order, or any individual portion of such a document, shall be

                      affixed with the designation “CONFIDENTIAL” if the word does not

                      already appear on the copy. All such copies shall thereafter be entitled to

                      the protection of this Order. The term “copies” shall not include indices,

                      electronic databases, or lists of documents, provided these indices,

                      electronic databases, or lists do not contain substantial portions or images

                      of the text of confidential documents or otherwise disclose the substance of

                      the confidential information contained in those documents.

               e.     Inadvertent Production. Inadvertent production of any document or

                      information without a designation of “CONFIDENTIAL” shall be governed

                      by Federal Rule of Evidence 502.

       6.      Filing of CONFIDENTIAL Documents Under Seal. Absent a statute or an order

of this Court, documents may not be filed under seal. Neither this Stipulated Protective Order nor

any other sealing order constitutes blanket authority to file entire documents under seal. Only

confidential portions of relevant documents are subject to sealing. To the extent that a brief,

memorandum, or pleading references any information from, or document marked as,

CONFIDENTIAL, then the party referencing the information or document must timely move the

Court for leave to file both a redacted version for the public docket and an unredacted version for

sealing of the confidential portions. Absent a court-granted exception based upon extraordinary

circumstances, any and all filings made under seal shall comply with applicable Local Rules and

the Federal Rules of Civil Procedure.




                                                6
         Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 7 of 12




       Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

       7.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL

designation is subject to challenge by a non-designating party to this action. The objecting party

shall have an obligation to meet and confer in a good faith effort to resolve the objection by

agreement, at least 14 days before filing any motions or objections to a confidentiality designation

with the Court. If agreement is reached confirming or waiving the CONFIDENTIAL designation

as to any documents subject to the objection, the designating party shall serve on all parties a notice

specifying the documents and the nature of the agreement.

       8.      Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL shall be by motion consistent with the Court’s local rules,

standing orders, and any other relevant orders.           Any motion challenging confidentiality

designations must include a statement affirming that the movant has complied with the meet and

confer requirements imposed by the preceding paragraph. The burden of persuasion in any such

challenge proceeding shall be on the designating party. Frivolous challenges, and those made for

an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

may expose the challenging party to sanctions. All parties shall continue to afford the material in

question the level of protection to which it is entitled under the producing party’s designation until

the Court rules on the challenge. Nothing in this Order or any action or agreement of a party under

this Order limits the Court’s power to make any orders that may be appropriate with respect to the

use and disclosure of any documents produced or used in discovery or at trial.




                                                  7
         Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 8 of 12




        9.      Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information, other than

solely for purposes of impeachment, derived therefrom, such party shall provide advance notice to

the other party at the time and in the manner the Court orders for the identification of trial exhibits.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

        10.     Obligations on Conclusion of Litigation.

                a.         Order Remains in Effect. Unless otherwise agreed or ordered, this Order

                           shall remain in force after dismissal or entry of final judgment not subject

                           to further appeal.

                b.         Return of CONFIDENTIAL Documents.                   Within thirty days after

                           dismissal or entry of final judgment not subject to further appeal, all

                           documents treated as CONFIDENTIAL under this Order, including copies

                           as defined in ¶ 5(d), shall be returned to the producing party unless: (1) the

                           document has been offered into evidence or filed without restriction as to

                           disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to

                           documents bearing the notations, summations, or other mental impressions

                           of the receiving party, that party elects to destroy the documents and

                           certifies to the producing party that it has done so. Notwithstanding the

                           above requirements to return or destroy documents, counsel may retain

                           attorney work product, including an index which refers or relates to



                                                      8
          Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 9 of 12




                        information designated CONFIDENTIAL. This work product shall

                        continue to be CONFIDENTIAL under this Order.

                c.      Return of Documents Filed under Seal. After dismissal or entry of final

                        judgment not subject to further appeal, the Clerk may elect to return to

                        counsel for the parties or, after notice, destroy documents filed or offered at

                        trial under seal or otherwise restricted by the Court as to disclosure.

         11.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter. Motions to modify this Order shall be served and filed pursuant to Local Rules,

the Court’s standing orders, and any other relevant orders.

         12.    No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL by counsel or the parties is subject to protection under

Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may

rule on a specific document or issue.

         13.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

         So ordered this the 28th day of April, 2021.



                                                        ____________________________________
                                                        Kristine G. Baker
                                                        United States District Judge



                                                  9
       Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 10 of 12




WE SO STIPULATE                           WE SO STIPULATE
and agree to abide by the                 and agree to abide by the
terms of this Order                       terms of this Order

 CARNEY BATES & PULLIAM, PLLC          MCGUIREWOODS LLP
 Edwin Lee Lowther                     K. Issac deVyver
 llowther@cbplaw.com                   kdevyver@mcguirewoods.com
 Randall Keith Pulliam                 Benjamin J. Sitter
 rpulliam@cbplaw.com                   bsitter@mcguirewoods.com
 Cassandra J. DeCoursey                Blaec C. Croft
 cdecoursey@cbplaw.com                 bcroft@mcguirewoods.com
 519 W. 7th Street                     Tower Two‐Sixty
 Little Rock, AR 72201                 260 Forbes Avenue
 (501) 321‐8500 (Telephone)            Suite 1800
 (501) 312‐8505 (Facsimile)            Pittsburgh, PA 15222‐3142
                                       Telephone: (412) 667‐6057
                                       Facsimile: (412) 402‐4187

                                       ATTORNEYS FOR DEFENDANT, SANTANDER
                                       CONSUMER USA INC.




                                     10
        Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 11 of 12




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS



 FRENZETTA WILSON, RONNIE DICKERSON, and            CIVIL ACTION NO. 4:20‐cv‐00152‐KGB
 DEVON BYRD, on behalf of themselves and all
 others similarly situated                          CLASS ACTION

                        Plaintiffs,
                                                    Compl. Filed: January 13, 2020
         v.

 SANTANDER CONSUMER USA INC.,

                        Defendant.


               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Protective Order dated

_________________ in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Eastern District of Arkansas in matters relating to the Protective

Order and understands that the terms of the Protective Order obligate him/her to use documents

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

documents or information derived directly therefrom to any other person, firm or concern.
        Case 4:20-cv-00152-KGB Document 43 Filed 04/28/21 Page 12 of 12




       The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

       Name:          ________________________________________

       Job Title:     ________________________________________

       Employer:      ________________________________________

       Business Address:      __________________________________

                              __________________________________

                              __________________________________




       Date: ____________ __________________________________
                          Signature




                                            2
